                     IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION
 IN RE RICHARD M. OSBORNE, SR.                      CASE NO. 17-17361
                  Debtor                            JUDGE ARTHUR I. HARRIS
                                                    CHAPTER 7

RESPONSE TO TRUSTEE’S MOTION TO APPROVE STIPULATION BETWEEN TRUSTEE AND FIRST
 NATIONAL BANK OF PENNSYLVANIA RESOLVING CLAIMS ARISING FROM PROOF OF CLAIM
       AND JUDGMENT LIENS FILED BY FIRST NATIONAL BANK OF PENNSYLVANIA
       Richard M. Osborne, Sr., the debtor (“Debtor”), responds to the Trustee’s Motion To

Approve Stipulation Between Trustee And First National Bank Of Pennsylvania Resolving

Claims Arising From Proof Of Claim And Judgment Liens Filed By First National Bank Of

Pennsylvania [Doc. 899] (“Motion”). In her Motion the Kari B. Coniglio the Chapter 7 trustee

(“Trustee”) seeks approval of a stipulation regarding the claims and liens of First National Bank

of Pennsylvania (“FNB” and the “Stipulation”). The Trustee has also filed her Motion Of Trustee

To Sell Personal Property (Litigation Claims) Free And Clear Of Liens, Encumbrances And

Other Interests Pursuant to 11 U.S.C. § 363 (“Sale Motion”). In the Sale Motion the Trustee is

proposing to sell certain litigation claims including “Any and all rights or interests that the Estate

may have related to certain appeals filed in the Court of Appeals, Eighth District (Cuyahoga

County) (the “Appellate Court”), Case Nos. CA-17-106371, CA-17-106614 and CA-18- 107975,

each styled as Richard M. Osborne, et al. v. Parkview Federal Savings Bank, et al. (collectively,

the “Receivership Appeals”).

       The proposed Stipulation must therefore be limited to this bankruptcy case only and must

not impair and right or claim the Debtor may have pursuant to the Receivership Appeals.

                                               Respectfully submitted,
                                               /s/ Frederic P. Schwieg, Esq.
                                               Frederic P. Schwieg, Esq. (0030418)
                                               Attorney at Law
                                               2705 Gibson Dr




17-17361-aih      Doc 917      FILED 06/23/20      ENTERED 06/23/20 18:09:04             Page 1 of 4
                                                      Rocky River, OH 44116
                                                      (440) 499-4506
                                                      (440) 398-0490
                                                      fschwieg@schwieglaw.com
                                                      Attorney for Debtor

                                      CERTIFICATE OF SERVICE

A copy of this response was served on the following on the date filed by Notice of Electronic Filing.
Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
gamend@bdblaw.com, grichards@bdblaw.com

Alison L. Archer on behalf of Interested Party Lakeland Community College
alison.archer@ohioattorneygeneral.gov, Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
noland@ohioattorneygeneral.gov

Richard M. Bain on behalf of Interested Party Zachary B Burkons
rbain@meyersroman.com, mnowak@meyersroman.com;jray@meyersroman.com

Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr.
abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

Austin B. Barnes, III on behalf of Creditor Tax Ease Ohio, LLC
abarnes@sandhu-law.com, bk1notice@sandhu-law.com

Robert D. Barr on behalf of Creditor Chicago Title Insurance Company
rbarr@koehler.law, rbarr@koehler.law

David T. Brady on behalf of Creditor Tax Ease Ohio, LLC
DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

Kari B. Coniglio
kbconiglio@vorys.com, mdwalkuski@vorys.com;kbc@trustesolutions.net;jncash2@vorys.com

LeAnn E. Covey on behalf of Creditor Bank of America, N.A.
bknotice@clunkhoose.com

Richard W. DiBella on behalf of Creditor Nationwide Mutual Fire Insurance Company
rdibella@dgmblaw.com

Stephen R. Franks on behalf of Creditor Bank of America, N.A.
amps@manleydeas.com

Stephen John Futterer on behalf of Creditor City of Willoughby
sjfutterer@sbcglobal.net, r43087@notify.bestcase.com

Melody Dugic Gazda on behalf of Plaintiff Home Savings Bank
mgazda@hendersoncovington.com

Melody Dugic Gazda on behalf of Respondent Home Savings Bank, Successor by Merger to The Home Savings &




17-17361-aih        Doc 917        FILED 06/23/20          ENTERED 06/23/20 18:09:04                    Page 2 of 4
Loan Company of Youngstown, Ohio
mgazda@hendersoncovington.com

Michael R. Hamed on behalf of Interested Party Gas Natural Inc.
mhamed@kushnerhamed.com, kgross@kushnerhamed.com

Heather E. Heberlein on behalf of Creditor First National Bank of Pennsylvania
hheberlein@bdblaw.com, vgum@bdblaw.com

Dennis J. Kaselak on behalf of Claimant Diane M. Osborne
dkaselak@peteribold.com, Cynthia@peteribold.com

Dennis J. Kaselak on behalf of Defendant Diane M. Osborne
dkaselak@peteribold.com, Cynthia@peteribold.com

Christopher J. Klym on behalf of Creditor Ohio Department of Taxation
bk@hhkwlaw.com

Jerry R. Krzys on behalf of Plaintiff Home Savings Bank
jkrzys@hendersoncovington.com, jerrykrzys@gmail.com

Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
mmatheney@bdblaw.com, bhajduk@bdblaw.com

Shannon M. McCormick on behalf of Creditor Center Street School Condominiums and coachhouses Unit Owners'
Association, Inc.
bankruptcy@kamancus.com

Kelly Neal on behalf of Creditor The Huntington National Bank
kelly.neal@bipc.com, donna.curcio@bipc.com

David M. Neumann on behalf of Interested Party Zachary B Burkons
dneumann@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com

Timothy P. Palmer on behalf of Creditor The Huntington National Bank
timothy.palmer@bipc.com, donna.curcio@bipc.com

Tricia L. Pycraft on behalf of Accountant Rea & Associates, Inc.
tpycraft@ccj.com, bowman@ccj.com

Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com

Kirk W. Roessler on behalf of Creditor Osborne Farms, LLC fka Huron Lime Company, LLC
kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com

John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co.
jrutter@ralaw.com

Frederic P. Schwieg on behalf of Attorney Frederic P. Schwieg
fschwieg@schwieglaw.com




17-17361-aih        Doc 917       FILED 06/23/20          ENTERED 06/23/20 18:09:04         Page 3 of 4
Frederic P. Schwieg on behalf of Cross-Claimant Richard M. Osborne
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Defendant Richard M. Osborne
fschwieg@schwieglaw.com

Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company
msikora@sikoralaw.com, aarasmith@sikoralaw.com

Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania
nsinn@bdblaw.com, grichards@bdblaw.com

Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons
rsteinlage@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com

Richard J. Thomas on behalf of Plaintiff Home Savings Bank
rthomas@hendersoncovington.com, mgazda@hendersoncovington.com

Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC
atomko@sandhu-law.com, bk1notice@sandhu-law.com

Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons
toole@buckleyking.com, young@buckleyking.com

Michael S. Tucker on behalf of Creditor Citizens Bank, N.A.
mtucker@ulmer.com

Phyllis A. Ulrich on behalf of Creditor The Huntington National Bank
bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com

Leslie E. Wargo on behalf of Cross-Claimant Richard M. Osborne
Leslie@Wargo-Law.com

Leslie E. Wargo on behalf of Debtor Richard M. Osborne
Leslie@Wargo-Law.com

Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
maria.d.giannirakis@usdoj.gov

Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
Scott.R.Belhorn@usdoj.gov

                                                     /s/ Frederic P. Schwieg, Esq.
                                                     Frederic P. Schwieg, Esq.




17-17361-aih        Doc 917       FILED 06/23/20          ENTERED 06/23/20 18:09:04   Page 4 of 4
